DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-3, 5, 7-8, 11-17, and 34 in the reply filed on 10/25/2022 is acknowledged.  The traversal is on the ground(s) that Groups I and II are drawn to an asphalt composition sharing many of the same components.  This is not found persuasive because Group I includes aluminum sulfate as special technical feature, and Group II includes phosphoric acid as special technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19, 21, 22, 27, 31, 39, and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/25/2022.

Claim Objections
Claim 16 is objected to because of the following informalities:  the term “hot mix asphalt” should be “hot mix asphalt composition” to be consistent with the specification and to differentiate between asphalt composition and the asphalt ingredient.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 8, 13, 15, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vivoni (EP 2 009 061).
Vivoni discloses a cationic asphalt emulsion (abstract).  Example 2 includes CAP 30/45 (asphalt), 0.26 wt % styrene-butadiene rubber (SBR) latex, 0.24 wt % aluminum sulfate, and phosphoric acid (page 6, paragraph 0047).  Vivoni discloses that phosphoric acid is utilized and reduces the pH of the emulsion to 2.5-3.5 (page 5, paragraph 0036).

Claims 1-3, 5, 8, 12, 13, 15, 16, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cherkasova (RU 2 240 333, machine translation).
With respect to claims 1-3, 5, 12, 13, 15, and 34, Cherkasova discloses a cationic bitumen (asphalt) emulsion comprising 60-62 wt % bitumen (asphalt), 2-6 wt % cationic butadiene/styrene copolymer latex, and 0.1-2.0 wt % aluminum sulfate (abstract; page 7, claims 1-2).  Cherkasova teaches that an exemplified emulsion adjusted pH to 2.0-2.4 (page 5, second 7, lines 9-10)
With respect to claim 8, Cherkasova discloses that hydrochloric acid is added (page 7, claim 1).
With respect to claim 16, Cherkasova discloses that the bitumen is heated (page 5, second 7, line 11) and therefore reads on hot mix.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cherkasova (RU 2 240 333, machine translation).
The discussion with respect to Cherkasova in paragraph 5 above is incorporated here by reference.
With respect to claim 11, the exemplified asphalt emulsion was is adjusted to pH of 2.0-2.4 (page 5, section 7, lines 9-10) which is outside the claimed range of 5-8.  However, this does not negate a finding of obviousness under 35 USC 103 since a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  
Because Cherkasov discloses a cationic bitumen (asphalt) emulsion, a pH below 7 is suggested.  Therefore, it would have been obvious to one of ordinary skill in the art to prepare an asphalt composition with aluminul sulfate that has a pH within the claimed range.
	With respect to claims 14 and 17, Cherkasova fails to disclose the viscosity of the asphalt emulsion with solids content of 65 wt % at 60°C
Even so, it is the examiner’s position that viscosity is a result effective variable because changing it will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate viscosities, including those within the scope of the present claims, so as to produce desired end results.

Claims 1-3, 5, 7, 8, 11, 13, 15, 16, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Takamura (US 6,127,461) in view of Vivoni (EP 2 009 061).
With respect to claims 1, 3, 7, 13, 15, 16, and 34, Takamura discloses a composition comprising polymer and asphalt admixtures with sulfur (abstract) and exemplifies (Example 6) a cationic hot melt mix asphalt composition comprising 3 wt % latex (col. 10, lines 11-26).  Because the asphalt composition is cationic, it necessarily has a pH of less than 7. 
Takamura fails to disclose the addition of aluminum sulfate in an amount of 0.01-5 wt %.
Vivoni discloses a cationic asphalt emulsion (abstract) comprising asphalt, latex polymer, and break control additives such as aluminum sulfate in an amount of 0.1-0.4 wt % (paragraph 0040).  
Given that both Takamura and Vivoni are drawn to cationic polymer/asphalt mixtures and further given that Vivoni discloses that aluminum sulfate is a useful additive to prevent breakage, it would have been obvious to one of ordinary skill in the art to utilize aluminum sulfate in the Takamura’s composition.
With respect to claim 2, Example 6 which comprises 3 wt % latex is prepared like Example 1 (col. 10, lines 19-20) which includes 1, 2, 3, and 6 wt % active sulfur (col. 5, lines 59-62).  The remaining amount in the composition is asphalt which provides for 91-96 wt % asphalt.
With respect to claim 5, Takamura discloses that the latex is a styrene-butadiene rubber latex (col. 16, lines 59-61).
With respect to claim 8, HCl (hydrochloric acid) is used to prepare Example 6 cationic latex (col. 10, lines 11-18).
With respect to claim 11, because Takamura discloses a cationic asphalt emulsion, a pH below 7 is suggested.  
Therefore, it would have been obvious to one of ordinary skill in the art to prepare an asphalt composition with aluminum sulfate of Vivoni that has a pH within the claimed range.
With respect to claims 14 and 17, Takamura fails to disclose the viscosity of the asphalt emulsion with solids content of 65 wt % at 60°C but discloses that the polymer/asphalt mixture exhibits low enough viscosity which improves processability (col. 8, lines 1-15).
Because Takamura discloses that the processability is improved by adjusting viscosity, it is the examiner’s position that the that viscosity is a result effective variable because changing it will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate viscosities, including those within the scope of the present claims, so as to produce desired end results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701. The examiner can normally be reached 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn